DETAILED ACTION
Claim Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s amendment/Comment
2.	Claim 1-20 are allowed.

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of millimeter wave based fire detection searching and rescuing system.  The system has an environment collecting device for collecting current environment information. A millimeter wave detector performs all-weather scanning to an environment to be detected to obtain characteristic and position information of a life body in the environment to be detected. A wireless transmitter reports the environment information and the characteristic and the position information of the life body to a monitoring terminal through a millimeter wave such that the monitoring terminal stores the characteristic and the position information of the life body.  A sensor is selected as an infrared sensor, a temperature sensor, a smoke sensor and a camera.  The drawing shows a block diagram of a millimeter wave based fire detection searching and rescuing system.  The millimetre wave detector and the wireless transmitter are connected with each other and set in the environment to be detected; the environment collecting device is used for collecting the current environment information, and when determining the environment information comprises fire information, sending the environment information to the wireless transmitter; the millimetre wave detector is used for performing all-weather scanning to the environment to be detected, so as to obtain the characteristic and position information of the life body in the environment to be detected, and sending the characteristic of the life body and the position information to the wireless transmitter; the wireless transmitter reports the environment information, the characteristic of the life body and the position information to the monitoring terminal through the millimetre wave, so that the monitoring terminal stores the characteristic of the life body and the position information; the monitoring terminal through continuously comparing the characteristic of the life body and the change of the position information detected by the millimetre wave before and after the fire occurs, so as to search and rescue the life body based on the change.  Moreover, the related art indicates that this particular device and method is novel and has not been published or patented by other entities.  This along with the rest of the claimed limitations is not shown by the related art.
	Consider claim 1, the best reference found during the process of examination,Truss (WO 2017137393 A1), discloses a fire detection system has a system controller (160) with a digital processor and a wireless interface for communicating in a local area within a building (156, 155), and at least one drone (150-152) having a body and at least one rotor (3), a controller, and a wireless interface for communicating with said system controller. Fire sensors (4, 5) are mounted on the drone, and it flies on a flight path within the building and to send fire alert data to the system controller upon sensing of a fire condition by said sensor. At least one smoke sensor (4) is located on a rotor axis on the upstream so that rising smoke (S) is drawn back downwardly past the smoke sensor. The flight path of a drone may be chosen for optimum detection, such as for validation of a fire event if potential incipient fire stage is detected.
Consider claim 1, another best reference found during the process of examination,Lee (KR 101624510 B1), discloses a multi-crime, fire detection tracking system, in particular, monitoring forest fires and the tracking and monitoring of the human body and trace the modular feature upgrades and maintenance and repair of the features that It may provide an easy multifunctional crime, fire monitoring tracking system. The present invention can monitor the crime and fire for the omnidirectional camera is provided with a 360-degree rotation and tilt, to a modular monitoring and tracking module is easy to upgrade and maintain the function. Further, the present invention can accurately determine the occurrence of a fire by detecting smoke and flame, such as a difference image. In addition, the present invention is provided with a light sensor, and detects the smoke after deleting a cloud region for sky regions in an image by performing the fixed binarization the illumination obtained in the illuminance sensor as the threshold in a particular, and sky region more accurately the smoke It can be detected. In addition, the present invention obtains the velocity information from anemometer or weather information, and by setting them to the frame interval between the difference image to the fluid based on the detection and the like smoke regardless of the wind strength can be determined accurately the occurrence of a fire. Further, the present invention can predict the travel path, and the estimated position of fire, and perform effectively by providing the fire evolution to display them on the map. In addition, the present invention can give the code, according to fire conditions to the spread and can easily determine the status manager a fire situation. In addition, the present invention can detect when the human body image on the monitor and when a crime tracked and predicted to be a human body and then the track of the human body by irradiating light searchlight crime is to track the human body to increase the crime prevention effect. Further, when the human body is not a behavior to be predicted to be stopped a crime, it increases the amount of light of the searchlight to broadcast a warning can be further increased the crime prevention effect. Moreover, as the present invention is tracking in conjunction with each other close surveillance to track the detected human body by linking adjacent audit trail module as a network module, when the predicted carry out crimes being shine the searchlight, to link the searchlight between close surveillance tracking module shining by tracking the human body that are likely to crime searchlight can maximize the prevention of crime. In addition, the present invention but using a human body detection, a difference image from the image, by setting the boundary separately in consideration of the characteristics of each part of the human body, it is possible to easily determine whether or not the body of criminal behavior, only a portion of the human body detection or erect if not easily determine the gait of the human body and determine whether a crime haengdyeong and can be tracked.
Claim 16 recites features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, claim 16 is patentable over related arts.  Claims 2-15, and 17-20 depend from claims 1, and 16 respectively.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  

Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
  

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEKADESELASSIE GIRMA whose telephone number is (571)270-5886.  The examiner can normally be reached on M-F 8:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 270-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689